                       UNITED STATES DISTRICT COURT
                          DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
IN RE: ZOFRAN (ONDANSETRON)          )
PRODUCTS LIABILITY LITIGATION, )          MDL No. 1:15-md-2657-FDS
                                     )
This Document Relates To:            )
                                     )
      All Actions                    )
____________________________________)

                                      MDL Order No. 29
                                      January 10, 2019

   FURTHER ORDER SUPPLEMENTING AND MODIFYING MDL ORDER NO. 25

SAYLOR, J.

       This order supplements and modifies the terms of paragraph 7 of MDL Order No. 25

concerning motions to exclude or limit expert testimony.

       The motions seeking to exclude or limit expert testimony on the subjects of general

causation or liability pursuant to Fed. R. Evid. 702 or Daubert v. Merrell Dow Pharmaceuticals,

Inc., 509 U.S. 579 (1993), shall follow the following briefing schedule:

                                      General Causation Experts

       January 18, 2019       responses to opening brief(s)
                              (not to exceed 125 pages in total per party for all experts)

       February 7, 2019       replies due
                              (not to exceed 85 pages in total per party for all experts)

       March 5, 2019          Daubert hearing for general causation experts


       Except as set forth above, MDL Order No. 25 remains in full force and effect.
So Ordered.



                              /s/ F. Dennis Saylor
                              F. Dennis Saylor, IV
Dated: January 10, 2019       United States District Judge




                          2
